         Case 1:19-cr-00437-KWR Document 57 Filed 03/05/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                              Plaintiff,
       vs.
                                                                1:19-CR-00437-KWR


PATRICK YELLOWHAIR,

                              Defendant.

             UNOPPOSED MOTION TO CONTINUE SENTENCING SETTING

       Patrick Yellowhair, the defendant, by and through his attorney of record, Amanda

Lavin, Assistant Federal Public Defender, moves this Court for an order continuing the

sentencing setting of March 17 2021 for 30 days, as well as related deadlines. Assistant

United States Attorney Allison Jaros, Esq., was contacted regarding the government’s

position on this motion, and does not object. In support of his motion, Mr. Yellowhair

states as follows:

       1. Mr. Yellowhair entered a plea of guilty in this matter on February 15, 2019.

       2. This case is set for sentencing on February 3, 2021. Mr. Yellowhair is

             currently in the custody of the U.S. Marshal Service, and housed at the Cibola

             County Correctional Center.

       3. Undersigned counsel is still in the process of gathering records and conducting

             investigation relevant to Mr. Yellowhair’s defense at sentencing. A 30-day

                                              1
 Case 1:19-cr-00437-KWR Document 57 Filed 03/05/21 Page 2 of 2




   continuance of the March 17th sentencing hearing will allow Mr. Yellowhair

   the time necessary to adequately prepare for sentencing. Counsel does not

   anticipate further continuances beyond the one requested in this motion.

4. Mr. Yellowhair faces a maximum of 15 years’ imprisonment in the bureau of

   prisons, and an advisory guideline range of 78-97 months (Doc. 23).

5. A continuance as set forth above will not prejudice either party, and is not

   premised upon congestion of the court’s docket.

6. Allison Jaros, attorney for the United States, does not oppose a continuance of

   the sentencing hearing.

   WHEREFORE, Mr. Yellowhair respectfully requests that the court continue

the March 17, 2021 sentencing hearing for an additional 30 days.

                                   FEDERAL PUBLIC DEFENDER
                                   111 Lomas NW, Suite 501
                                   Albuquerque, NM 87102
                                   (505) 346-2489

                                   Electronically filed March 5, 2021

                                   /s/ Amanda Lavin
                                   Assistant Federal Public Defender
                                   amanda_lavin@fd.org




                                      2
